Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a communication with applicant’s representative Mr. McKenzie Chen on November 3, 2021.

Amend the claims as indicated below:

1.	(Currently Amended) A method of segmenting a Scanning Electron Microscopy (SEM) image of an integrated circuit (IC), comprising:
receiving a first SEM image of the IC, wherein (a) the first SEM image is acquired under a first set of SEM parameters, and (b) the IC comprises a plurality of structural elements; 
selecting a kernel size defined by a smallest feature to be extracted in the first SEM image; [[and]]


	generating a filtered SEM image based at least in part on applying a filter with the selected kernel size to the first SEM image;
	generating a modified SEM image based at least in part on evaluating a cost function with a statistic of the filtered SEM image;
extracting a first histogram of pixel intensity value frequencies from the modified SEM image[[,]];
ing one or more boundaries of the plurality of structural elements in the IC based at least in part on the first histogram[[,]]; and 
auto-segmenting the first SEM image into at least a portion of the plurality of structural elements.

2.	(Original) The method of segmenting a SEM image of an IC of claim 1, wherein the first SEM image is a raw SEM image.

3.	(Original) The method of segmenting a SEM image of an IC of claim 1, wherein a first set of SEM parameters comprises a magnification, a resolution, and a dwelling time. 

4.	(Previously Presented) The method of segmenting a SEM image of an IC of claim 1, wherein the filter is a median filter of the kernel size, and wherein applying the filter comprises convolving the median filter with the first SEM image in a row raster fashion using a stride equal to the width of the kernel.

5.	(Original) The method of segmenting a SEM image of an IC of claim 1, wherein the segmented IC comprises smaller elements of the IC for reverse engineering. 

6.	(Original) The method of segmenting a SEM image of an IC of claim 1, wherein the plurality of structural elements of the IC comprises doped regions, metal layers, and polysilicon regions.

7.	(Previously Presented) The method of segmenting a SEM image of an IC of claim 1, wherein the SEM image is acquired with setting the SEM in an excitation voltage range from 2kV to 30kV.

8.	(Previously Presented) The method of segmenting a SEM image of an IC of claim 1, wherein the algorithm is automated.


receive a first SEM image of the IC, wherein (a) the first SEM image is acquired under a first set of SEM parameters, and (b) the IC comprises a plurality of structural elements;
select a kernel size defined by a smallest feature to be extracted in the first SEM image;


generate a filtered SEM image based at least in part on applying a filter with the selected kernel size to the first SEM image;
generate a modified SEM image based at least in part on evaluating a cost function with a statistic of the filtered SEM image;
extract a first histogram of pixel intensity value frequencies from the modified SEM image[[,]];
identify one or more boundaries of the plurality of structural elements in the IC based at least in part on the first histogram[[,]]; and
auto-segment the first SEM image into at least a portion of the plurality of structural elements.

10.	(Original) The apparatus of claim 9, wherein the first SEM image is a raw SEM image.

11.	(Original) The apparatus of claim 9, wherein a first set of SEM parameters comprises a magnification, a resolution, and a dwelling time. 

12.	(Previously Presented) The apparatus of claim 9 wherein the filter is a median filter of the kernel size, and wherein applying the filter comprises convolving the median filter with the first SEM image in a row raster fashion using a stride equal to the width of the kernel.



14.	(Original) The apparatus of claim 9, wherein the plurality of structural elements of the IC comprises doped regions, metal layers, and polysilicon regions.

15.	(Previously Presented) The apparatus of claim 9, wherein the SEM image is acquired with setting the SEM in an excitation voltage range from 2kV to 30kV.

16.	(Previously Presented) The apparatus of claim 9, wherein the algorithm is automated.

17.	(Currently Amended) A computer program product for segmenting a Scanning Electron Microscopy (SEM) image of an integrated circuit (IC), the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions configured to:
receive a first SEM image of the IC, wherein (a) the first SEM image is acquired under a first set of SEM parameters, and (b) the IC comprises a plurality of structural elements;
select a kernel size defined by a smallest feature to be extracted in the first SEM image;


	generate a filtered SEM image based at least in part on applying a filter with the selected kernel size to the first SEM image;
	generate a modified SEM image based at least in part on evaluating a cost function with a statistic of the filtered SEM image;
extract a first histogram of pixel intensity value frequencies from the modified SEM image[[,]];
identify one or more boundaries of the plurality of structural elements in the IC based at least in part on the first histogram[[,]]; and
auto-segment the first SEM image into at least a portion of the plurality of structural elements.

18.	(Previously Presented) The computer program product of claim 17, wherein the segmented IC comprises smaller elements of the IC for reverse engineering. 

19.	(Previously Presented) The computer program product of claim 17, wherein the plurality of structural elements of the IC comprises doped regions, metal layers, and polysilicon regions.

20.	(Previously Presented) The computer program product of claim 17, wherein the SEM image is acquired with setting the SEM in an excitation voltage range from 2kV to 30kV.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following common elements of independent claims 1, 9 and 17:
generating a filtered SEM image based at least in part on applying a filter with the selected kernel size to the first SEM image;
generating a modified SEM image based at least in part on evaluating a cost function with a statistic of the filtered SEM image;
extracting a first histogram of pixel intensity value frequencies from the modified SEM image;
identifying one or more boundaries of the plurality of structural elements in the IC based at least in part on the first histogram; and 
auto-segmenting the first SEM image into at least a portion of the plurality of structural elements

For example:
Lam (US 5,694,481) discloses median-filtering an image , stretching the histogram of the filtered image and then segmenting the histogram-stretched image.  See, for example, Figs. 8, 9; col. 9, lines 54-57 (“Median filter and histogram stretching procedures are preferably used to pre-process the image. A median filter of a fixed kernel size is used to eliminate noise, which has the advantage of retaining sharp edges and filtering objects of size 0.5 the kernel size and less”); col. 10, lines 57-67 (“…the segmentation process is comprised of the following sequential steps: (i) apply a median filter of kernel size m x m to the 
Tinnemens et al. (US 2006/0221322) discloses a sharpening filter the size of which is based on the smallest feature.  See, for example, Fig. 11 and paragraphs 169-170 (“FIG. 11 depicts a…sharpening filter 1104…used to improve the definition of features in the dose pattern…Taking as an example the smallest possible circular product feature (with a diameter equal to the critical dimension CD), the sharpening filter function can be defined as follows in the spatial domain:…where Rsharp is the radius of the image feature (here, half the CD)”).  However, the sharpening filter is for improving the definition of features in the dose pattern that is to be produced on a substrate, and would not have been obvious to one of ordinary skill in the art to incorporate a kernel with a size thus determined in extracting a histogram for use in the process of auto-segmentation.
Teutsch et al. (“Adaptive real-time image smoothing using local binary patterns and Gaussian filters,” IEEE International Conference on Image Processing, Date of Conference: 15-18 Sept. 2013) discloses determining the kernel size at each pixel based on local complexity.  See, for example, Abstract (“…Local texture is analyzed with Local Binary Patterns (LBPs) which are used to adapt the size of a Gaussian smoothing kernel for each pixel”), section 2.2 (“…we propose a variable kernel size for each pixel based on the ratio t of edges and corners to the total number of calculated LBPs in its local surrounding area”) and equations .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        November 3, 2021